FORM OF PROXY EVERY SHAREHOLDER'S VOTE IS IMPORTANT YOUR PROXY VOTE IS IMPORTANT! AND NOW YOU CAN VOTE YOUR PROXY ON THE PHONE OR THE INTERNET. IT SAVES MONEY! TELEPHONE AND INTERNET VOTING SAVES POSTAGE COSTS. SAVINGS WHICH CAN HELP MINIMIZE FUND EXPENSES. IT SAVES TIME! TELEPHONE AND INTERNET VOTING IS INSTANTANEOUS — 24 HOURS A DAY. IT'S EASY! JUST FOLLOW THESE SIMPLE STEPS: 1.READ YOUR PROXY STATEMENT AND HAVE IT AT HAND. 2.CALL TOLL-FREE [] OR GO TO WEBSITE: [] 3.FOLLOW THE RECORDED OR ON-SCREEN DIRECTIONS. 4.DO NOT MAIL YOUR PROXY CARD WHEN YOU VOTE BY PHONE OR INTERNET. Please detach at perforation before mailing. PROXY PROXY MORGAN STANLEY GOVERNMENT INCOME TRUST SPECIAL MEETING OF SHAREHOLDERS TO BE HELD MARCH 6, 2007 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES. The undersigned hereby appoints Ronald E. Robison, Stephanie V. Chang Yu and Barry Fink, and each of them, as proxies for the undersigned, with full power of substitution and resubstitution, and hereby authorizes said proxies, and each of them, to represent and vote, as designated on the reverse side, all shares of Morgan Stanley Government Income Trust held of record by the undersigned on November 27, 2006 at the Special Meeting of Shareholders of Morgan Stanley Government Income Trust to be held March 6, 2007 and at any adjournment thereof. The undersigned hereby revokes any and all proxies with respect to such shares heretofore given by the undersigned.
